Citation Nr: 0705818	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) of the cervical spine on and 
after September 26, 2003.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from November 1983 to March 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO, among other things, 
denied service connection for chronic bronchitis but granted 
service connection for DDD of the cervical spine with an 
evaluation of 10 percent and for Raynaud's phenomenon with a 
noncompensable (i.e., 0 percent) evaluation.  In January 
2004, the RO increased the evaluation for the Raynaud's 
Syndrome to 10 percent, but with a different effective date 
of February 12, 2003, from the prior rating.  The RO also 
confirmed and continued the 10 percent evaluation for the DDD 
of the cervical spine.

The veteran testified at an RO hearing in April 2003, in 
support of her claims.

In a May 2004 decision, the Board denied the claims for 
service connection for chronic bronchitis and upper 
respiratory infection and for a higher initial rating for the 
Raynaud's Syndrome and for the DDD of the cervical spine 
prior to September 23, 2002, and between September 23, 2002, 
and September 26, 2003.  Whereas the claim for a higher 
rating for the DDD of the cervical spine on and after 
September 26, 2003, was remanded to the RO for further 
development and consideration.  The Board remanded this claim 
again in September 2005 to ensure compliance with the 2003 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim, including apprising her of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  The veteran has DDD in the cervical segment of her spine 
with left-sided radiculopathy, stenosis at C4-5 and C5-6, and 
limitation of motion (LOM) on lateral rotation and flexion 
with tenderness of the lower cervical region.  Neurological 
testing revealed some denervation of the ulnar nerve, but 
this is an intermittent problem and mild without any 
resulting functional impairment.  There have been no 
incapacitating episodes.


CONCLUSION OF LAW

The requirements are met for a higher initial 20 percent 
rating, but no greater, for the DDD in the veteran's cervical 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
4.71a, Diagnostic Code 5243 (2006), § 4.71a, Diagnostic Code 
5290, 5293 (in effect prior to September 26, 2003), 
Diagnostic Code 5293 (in effect prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The claims file reflects that the veteran was provided 
several VCAA notice letters addressing the issue of the 
initial disability rating for her cervical spine disability.  
In this stage of her appeal and pursuant to the May 2004 
remand, in a May 2004 letter, the RO provided notice to her 
regarding what information and evidence was needed to 
substantiate her claim for a higher initial rating, as well 
as what information and evidence she needed to submit, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to her claim.  She did not receive 
Dingess notice insofar as how effective dates are determined, 
but this is nonprejudicial - in part, because the Board is 
assigning a higher rating irrespective of this and since, to 
the extent the Board is denying an even higher rating, the 
downstream effective date issue is rendered moot.  She will, 
however, receive information concerning the effective date 
element once the RO implements the Board's decision granting 
a higher rating (to the extent allowed in this decision).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities she identified, and the transcript of her hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to her.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on her behalf be 
discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate her claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45 and 4.59 (2006).



In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's cervical spine DDD.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. At 125-26.

When the regulations governing a claim are changed during the 
course of an appeal, the veteran may be entitled to 
resolution of her claim under the criteria that are to her 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied only 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

The spine rating criteria have been changed twice since the 
RO received the veteran's claim.  So she is entitled to the 
criteria which are most favorable to her.  The spinal rating 
criteria prior to September 23, 2002, focused on subjective 
factors such as ankylosis, either favorable or unfavorable 
(formerly Diagnostic Codes 5286 through 5289), and subjective 
classifications of the degree of limitation of motion 
(formerly Diagnostic Codes 5290 through 5292) - except that 
other factors were taken into consideration for residuals of 
a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warrants a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 30 percent rating.

According to the rating criteria in effect prior to September 
23, 2002, for intervertebral disc syndrome (IDS), a 60 
percent evaluation was warranted if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applied to moderate 
intervertebral disc disease with recurring attacks, and a 10 
percent evaluation was provided for mild symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

According to the criteria effective September 23, 2002, IDS 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, the 
disability is rated as 20 percent disabling.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating applies.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from [IDS] that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be rated separately, using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The modification to the rating criteria effective September 
26, 2003, provides for rating IDS under the criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine, or based on incapacitating episodes 
and neurologic manifestations, whichever results in a higher 
rating.  The diagnostic code pertaining to IDS was also 
changed from 5293 to 5243.  The current criteria also 
establish specific values for spine range of motion (ROM).  
See 38 C.F.R. § 4.71a, Plate V.

Under the relevant portions of the General Formula, a 10 
percent evaluation is assigned if forward flexion of the 
cervical spine is greater than 30 degrees, but not greater 
than 40 degrees; or, the combined ROM of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees; or, there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, if the combined ROM of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

As will be shown from the results of the veteran's VA 
compensation examinations, her disability has caused no more 
than moderate functional impairment since September 26, 2003.  
The January 2005 VA examination report reflects she related 
that, in compliance with the advice of her neurologist, she 
had modified her lifestyle so as not to aggravate her 
symptoms.  Much head movement, looking downward, doing her 
hair, lying with her head on her hands extended, and 
repetitive lifting with her left upper extremity aggravated 
her symptoms.  She advised that she used a neck support with 
her pillow at night.  Her current employment is clerical and 
semi-sedentary, and it allows her to control and change her 
positions as needed.



The veteran reported two episodes of pain in the prior year 
that required her to take Percocet and lie down to rest.  Her 
disability had not caused her to miss any work, and she 
denied taking daily non-steroid anti-inflammatory 
medications.  She also related that she had experienced 
occasional transient numbness in her left arm and occasional 
shooting pains that radiated down her entire arm, and she 
felt that she had weakness in her left upper extremity.

X-rays showed loss of normal cervical lordosis with mold 
kyphosis at C2-3 and straightening of the entire cervical 
spine otherwise.  Disc space heights were symmetrical 
throughout the cervical spine without spurring.  A 2001 MRI 
examination showed mild to moderate DDD from C3-4 to C5-6 
without central stenosis or compressing neural structures.  
There was no significant neural foraminal stenosis.  A 2002 
examination, however, showed diffuse disc bulge at C4-5, with 
associated focal protrusion into the left C4-5 foramen, 
resulting in severe left neural foraminal stenosis, and mild 
central canal stenosis, and diffuse bulge at C5-6 with mild 
left C5-6 neural foraminal stenosis.

An EMG study showed findings that suggested very mild C5 root 
irritation on the left side.  Physical examination revealed 
ROM on forward flexion of the chin to the chest and backward 
extension to 30 degrees with tenderness in the right lower 
cervical region.  Rotation was to 45 degrees with tightness 
in the trapezial region.  There was no ankylosis and 
Romberg's was negative.  Deep tendon reflexes of the upper 
extremities were 2+ bilaterally.  Light touch and 2-point 
discrimination were intact in both upper extremities.  
Strength was 5/5 in both upper extremities except for the 
left triceps, which was 5-/5.

The examiner diagnosed cervical DDD with left radiculopathy 
and stenosis at C4-5 and C5-6.  The examiner observed that 
the veteran had intermittent neurologic manifestation with 
her left arm symptoms, and that she had chronic orthopedic 
manifestations of left triceps weakness.  The examiner 
assessed the DDD as moderate, since the veteran had to use 
activity modification to remain less symptomatic and due to 
the 2002 MRI having shown severe left C4-5 stenosis.  
The examiner further observed that, in light of the left 
upper extremity weakness, he expected fatigability given the 
veteran's history and examination.  Her functional loss due 
to pain was not significant, as she kept flare-ups to a 
minimum by her activity modification.  Repeated use of the 
neck and lifting would tend to aggravate her condition.

The Board's 2005 remand instructed the examiner to provide 
full ROM measurements and to clarify the presence or absence 
of incapacitating episodes.  The January 2006 addendum 
reflects that the examiner again reviewed the claims file and 
examined the veteran.  The veteran indicated her history as 
recorded in the 2005 report was still accurate.  She still 
worked as an office assistant for the state, and she had 
experienced only two episodes of pain that were severe enough 
for her to resort to Percocet.  Her neck disability had not 
caused her to miss any work, and there were no incapacitating 
episodes.

The veteran's posture, gait, and position of her head were 
symmetry in appearance, and the symmetry of her rhythm and 
spinal motion was unremarkable.  Objective clinical 
examination revealed ROM of forward flexion of her chin to 
her chest, backward extension of 0 to 45 degrees with 
tenderness in the right lower cervical region, lateral 
rotation of 0 to 45 degrees left and 0 to 50 degrees right, 
with tightness in the trapezial region, and lateral flexion 
of 0 to 25 degrees bilaterally.

The results of the 2005 and 2006 VA examinations confirm the 
veteran has not experienced any incapacitating episodes - 
even by her own admission, as defined by the governing 
regulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002); § 4.71a, DC 5243 (2006).  Further, 
although the examiner acknowledged the veteran's disability 
manifested with both chronic orthopedic and neurologic 
manifestations, the history related by her described the 
frequency of her symptoms as - at most, intermittent.  Thus, 
while the EMG result confirmed the presence of ulnar nerve 
pathology, the other evidence of record indicates the 
associated manifestations are not day-to-day.  But in any 
event, even assuming for the sake of argument the veteran has 
chronic neurologic manifestations, the findings at her 
examination do not show them to meet or approximate a 
compensable rating.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.124a, a note preceding the rating 
criteria for the upper radicular group states, the term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

Ulnar nerve pathology is rated under Diagnostic Code 8516.  
It provides a 60 percent disability rating for complete 
paralysis in the major extremity, 50 percent for the minor 
extremity, characterized as the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers; very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers; the inability to spread the fingers (or 
reverse); the inability to adduct the thumb; flexion of the 
wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals; a 30 percent 
rating for moderate residuals of the major extremity and 20 
percent for the minor; and a 40 percent rating for severe 
residuals of the major extremity and 30 percent for the 
minor.  38 C.F.R. § 4.124a (2006).

Since the objective clinical findings showed the veteran's 
upper extremity reflexes and sensory function are intact, her 
condition does not garner a compensable rating for even mild 
incomplete paralysis.  This is especially so when the fact 
that the decrease in the strength of her left triceps was 
very slight at 5-/5.  Even were she to receive a separate 
rating for her orthopedic manifestation, it would not be 
combined with a separate compensable manifestation for the 
neurologic symptoms.  38 C.F.R. §§ 4.7, 4.12a, Diagnostic 
Code 8516.



Turning now to the veteran's orthopedic manifestations and, 
specifically, to rating them on the basis of her LOM.  See 
Diagnostic Code 5003.  The findings at the 2006 examination 
disclosed her ROM to be limited in the spheres of both 
lateral rotation and lateral flexion, where it was 35 degrees 
less than normal to the left and 30 degrees less to the 
right.  See 38 C.F.R. § 4.71a, Plate V (2006).  Her lateral 
flexion was 20 degrees less than normal bilaterally.  Id.  
But still, as her combined cervical spine ROM, at 235 
degrees, far exceeds 170 degrees, her rating under the 
current criteria would be her currently assigned 10 percent.  
§ 4.71a (2006).  So the pre-September 23, 2002 and pre-
September 26, 2003 criteria are more favorable to her.

Under the 2002 criteria, LOM symptomatology was assessed 
subjectively.  The examiner assessed the veteran's 
symptomatology as, at most, moderate.  Hence, in light of her 
LOM on lateral rotation and flexion with tenderness in the 
lower cervical region, her condition causes moderate LOM - 
which, in turn, is commensurate with a 20 percent rating.  
Diagnostic Code 5290 (2002).  But Diagnostic Code 5290 does 
not capture her neurologic symptoms, though they are slight, 
whereas the rating criteria for IDS addresses both orthopedic 
symptoms such as LOM and neurological symptoms.  See VA 
O.G.C. Prec. Op. No. 36-97 (December 12, 1997), 63 Fed. Reg. 
31262 (1998).  Therefore, the Board finds that the 
appropriate and most favorable criterion for evaluating her 
disability is the 
pre-September 23, 2002 iteration of Diagnostic Code 5293.

The findings from the 2005 and 2006 examinations show the 
veteran's IDS to have more nearly approximated moderate IDS 
and a 20 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59.  In making this finding, the Board is mindful that the 
evidence does not show her pain radiation to be recurrent, 
but the clinical findings of her LOM on lateral rotation and 
flexion, the latter with tenderness and tightness, 
reflect chronic symptomatology.  And, as mentioned, she would 
meet or approximate a 20 percent rating if rated solely on 
the basis of LOM.

The absence of recurrent more severe symptoms, however, is 
why the Board finds that a higher rating has not been met or 
approximated.  38 C.F.R. § 4.7 (2006), § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).

ORDER

A higher 20 percent rating is granted, effective September 
26, 2003, for the DDD of the cervical spine, subject to the 
laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


